Citation Nr: 0630158	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-20 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss to include as the result of an undiagnosed illness.

2. Entitlement to service connection for asthma to include as 
a result of an undiagnosed illness.

3. Entitlement to service connection for chronic skin 
condition to include as a result of an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1990 to January 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND 

Procedural Status 

In an unappealed August 1994 rating decision, the RO denied 
service connection for bilateral hearing loss, asthma, and 
tinea cruris.  In October 1995 the veteran again filed a 
claim for hearing loss.  In January 1996, the RO informed the 
veteran that he must submit new and material evidence in 
order for VA to reopen his previously disallowed claim.  The 
next correspondence of record from the veteran is dated in 
September 2002, when he filed his current claims.  

The veteran now seeks service connection for hearing loss, 
asthma, and a skin condition caused by the environmental 
hazards he encountered in the Persian Gulf. In July 2003, the 
RO reopened the claims and then denied the claims on the 
merits. In April 2004, the RO issued a statement of the case 
in agreement with the rating decision.  In August 2004, the 
RO issued a supplemental statement of the case stating that 
the claims were not reopened because new and material 
evidence had not been submitted.  Neither the rating 
decision, the statement of the case, nor the supplemental 
statement of the case, addressed 38 C.F.R. § 3.317, 
pertaining to undiagnosed illnesses for a Gulf War veteran.

In November 1994, 38 C.F.R. § 3.317 was enacted creating a 
new basis for entitlement to disability benefits for Gulf War 
veterans that was not available at the time of the denial of 
the veteran's claims in August 1994.  In Spencer v. Brown, 
4 Vet. App. 283, 289 (1993) aff'd, 17 F.3d 368 (Fed.Cir. 
1994), the United States Court of Appeals for Veterans Claims 
held that when a provision of law or regulation creates a new 
basis of entitlement to benefits, an applicant's claim of 
entitlement under such a law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  

For this reason, the question of whether new and material 
evidence has been submitted to reopen the previously denied 
claims need not be addressed.  Rather, the current claims are 
properly framed as new claims without regard to the 
previously denied claims.  

Evidentiary Status 

The service medical records show that the veteran complained 
of a rash on his hands in February 1990 and groin rash in 
June 1990.  In November 1990, he complained of asthma-like 
symptoms.  On separation examination, the threshold at 6000 
Hertz was 30 decibels.  

VA records disclose that the veteran was prescribed albuterol 
in August 2002.  In his substantive appeal in May 2004, the 
veteran stated that he had visited VA clinics in Martinez and 
Vallejo, California and Mather Air Force Base in California.  
In March and December 2003, the RO requested records 
specifically from the VAMC Martinez, however there is no 
indication of a request for medical records from the other 
identified providers.  In a July 2006 correspondence, the 
veteran's representative argued that not all of the veteran's 
medical records have been obtained, referring to the 
veteran's substantive 

In light of the above, the Board determines that additional 
procedural and evidentiary development is necessary before 
deciding the claims on the merits.

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Determine whether the request for VA 
records from the Martinez VAMC would have 
included outpatient records from any VA 
clinic in Vallejo or Concord, California, 
including Mare Island.  Request records 
from Mather Air Force Base.  If the 
records are not available, provide the 
veteran notice of that fact.  

3. Schedule the veteran for a VA 
examination to determine whether the 
veteran currently suffers from hearing 
loss.  The claims folder must be made 
available for review by the examiner.

If the veteran does have hearing loss 
for VA purposes, the examiner is asked 
to express an opinion as to whether it 
is at least as likely as not that the 
current hearing loss is related to 
service.  In formulating the opinion, 
the examiner is asked to comment on the 
clinical significance that normal 
hearing was found on VA audiology 
examination in May 1994, shortly after 
the veteran was separated from service. 

Also the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation. 



4. Schedule the veteran for a VA 
examination to determine whether the 
veteran currently suffers from a 
respiratory condition to include asthma.  
The claims folder must be made available 
for review by the examiner.

If the veteran does have a respiratory 
condition or asthma, the examiner is 
asked to express an opinion as to 
whether it is at least as likely as not 
that the current respiratory condition 
or asthma is related to the symptoms 
documented during service.  

If a current respiratory illness other 
than asthma is found and it is not 
attributable to a known clinical 
diagnosis, is it attributable to an 
undiagnosed illness associated with 
service in the Persian Gulf? 

Also the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

5. Schedule the veteran for a VA 
examination to determine whether the 
veteran currently suffers from a skin 
condition.  The claims folder must be made 
available for review by the examiner.

If the veteran does have a skin 
condition, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not that the 
current skin condition is related to 
the symptoms documented during service.  

If a current skin condition is not 
attributable to a known clinical 
diagnosis, is it attributable to an 
undiagnosed illness associated with 
service in the Persian Gulf?  

Also the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

6. After the above development, adjudicate 
the claims considering all the evidence of 
record, both as qualifying chronic 
disabilities for a veteran of the Persian 
Gulf War under 38 C.F.R. § 3.317 and on a 
direct basis.  If any benefit is denied, 
prepare a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



